The defendant contends that, with respect to the count charging assault in the first degree, the Supreme Court’s erroneous definition of serious physical injury (see Penal Law § 10.00 [10]; People v Pittman, 33 AD3d 1118, 1119-1120 [2006]; cf. CJI2d[NY] Penal Law § 120.10 [1]), deprived him of a fair trial (see CPL 470.15 [6] [a]). We find that the charge did not deprive the defendant of a fair trial, and we decline to disturb the conviction in the exercise of our interest of justice jurisdiction *654(see CPL 470.15 [3] [c]; People v Malloy, 177 AD2d 511, 512 [1991]). Fisher, J.E, Angiolillo, Dickerson and Leventhal, JJ., concur. .